952 F.2d 1396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clyde W. MYERS, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION;  Federal Bureau of Prisons;Carolyn V. Rickard, Associate Warden, F.C.I.Morgantown, West Virginia,Respondents-Appellees.Clyde W. MYERS, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION;  Warden, F.C.I. Morgantown,Respondents-Appellees.
Nos. 91-7202, 91-6309.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1992.Decided Jan. 24, 1992.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.   Robert Earl Maxwell, Chief District Judge.  (CA-91-78-E;  CA-90-110-E)
Clyde W. Myers, appellant pro se.
Samuel Gerald Nazzaro, Jr., Assistant United States Attorney, Wheeling, W.Va., for appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER, K.K. HALL and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
Clyde W. Myers appeals from the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988).   We affirm.


2
In case number 91-7202, the magistrate judge recommended that Myers' petition be dismissed on the merits.   The district court dismissed the petition as moot and denied Myers' motion for reconsideration pursuant to Fed.R.Civ.P. 59(e).   We find that the collateral consequences exception to the mootness doctrine applies and that we must review the merits of Myers' petition.   See Leonard v. Hammond, 804 F.2d 838, 842 (4th Cir.1986);  28 C.F.R. § 2.20 (1991).   Nevertheless, we affirm on the reasoning of the magistrate judge.   Myers v. United States Parole Comm'n, CA-90-110-E (N.D.W. Va.  June 4, 1991).


3
In case number 91-6309, we grant leave to proceed in forma pauperis and affirm the dismissal of the appeal on the reasoning of the district court.   Myers v. United States Parole Comm'n, CA-91-78-E (N.D.W.Va. Sept. 12, 1991).


4
We dispense with oral agrument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.